— Appeal by defendant from a judgment of the County Court, Westchester County, rendered September 16, 1976, convicting him of (1) promoting prostitution in the first degree and endangering the welfare of a child (two counts [Indictment No. 74-00117]), (2) sodomy in the second degree (Indictment No. 74-00118) and (3) sodomy in the third degree (11 counts [Indictment No. 74-00143]), upon a jury verdict, and imposing sentence. The appeal brings up for review (1) the granting of the People’s motion to consolidate Indictment No. 74-00143 with the other indictments, (2) the denial of defendant’s subsequent motion to sever that indictment, and (3) the denial of defendant’s motion to suppress certain evidence. Judgment modified, as a matter of discretion in the interest of justice, by (1) reducing the maximum term of imprisonment on the conviction for promoting prostitution in the first degree (Indictment No. 74-00117), from 12 years to 7 years, and (2) deleting therefrom the provision that the sentences imposed under Indictment No. 74-00143 are to run consecutive to the sentences imposed under Indictment No. 74-00118 and substituting therefor a provision that the sentences shall run concurrent to each other. As so modified, judgment affirmed. In our opinion, the sentence imposed upon the conviction for promoting prostitution was excessive to the extent indicated herein. The orders sought to be reviewed were properly made. Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.